Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Mar 14, 2022 has been entered. 

Response to Amendments and Remarks
Applicant has filed an amendment to the claims on 3/14/2022 amending claims 1 and 7. Claims 12-13 have been added, no new cancellation to the claim was introduced. In virtue of this communication, claims 1-13 are currently pending in the instant application. 
Applicant has filed an amendment to the specification on 3/14/2022 amending the title. The new title is acknowledged and entered. 
Regarding the Remarks, Applicant contends the applied references fail to render the amended claims obvious. The office respectfully disagrees, and maintains the references continue to teach the amended claims. In addition, the amended language contains indefinite subject matter that the office has objected to, as explained in more details in the claim objection section below.

Claim Objection
Claim 1 is objected to as the claim language contains, in part, “... a second electrode extends in the first direction and is located between two of the electrodes, the two of the electrodes being adjacent to each other”. The claim language is self-contradictory. When the two of the electrodes are adjacent to each other, they ought to have nothing in between. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi; Takayuki et al. (US 20100309162 A1, made of record in the IDS submitted on 5/28/2020) in view of Sleeman; Peter (US 20150028894 A1) 
As to claim 1, Nakanishi discloses a display device comprising: a touch sensor with electrodes configured to operate both in a touch detection period and in a display period ([0076] An example that touch sensor is provided in liquid crystal display panel); and pixels with pixel electrodes ([0098-99] The liquid crystal display panel 10 has, for example, as illustrated in FIG. 6, a liquid crystal layer 130 (display function layer), ... a plurality of pixel electrodes 115), wherein at least one of the electrodes has thin line portions and protruding electrode portions  ([0112] The detection electrode 25 corresponds to the other electrode of the touch sensor of the electrostatic capacitance type, and is electrically connected to a detection line DET (refer to FIG. 4). ... As shown in FIG. 7, the detection electrode 25 has a plurality of projection parts 25B coupled to the electrode part) the thin line portions and the protruding electrode portions are arranged alternately in a first direction,  (Fig. 7: portion 25 and 25B) each of the thin line portions has a first width in a second direction intersecting the first direction, each of the protruding electrode portions has a second width in the second direction, the first width is smaller than the second width, (Fig. 7: width of portion 25 in the horizontal direct as the first width in the second direction) each of the protruding electrode portions has a second width in the second direction, (width of portion 25B in the horizontal direct as the second width in the second direction) the first width is smaller than the second width, (as shown in Fig. 7).
Nakanishi Fig. 7 does not teach the protruding electrode portions includes a first protruding electrode portion and a second protruding electrode portion which is adjacent to the first protruding electrode portion. 
However, in a similar field of endeavor, Sleeman discloses touch sensor electrodes in a display panel, with electrodes has thin line portions and protruding electrode portions, wherein the protruding electrode portions includes a first protruding electrode portion and a second protruding electrode portion which is adjacent to the first protruding electrode portion ([0060] FIG. 7 shows an exemplary diagram of a sensor design optimised to increase SNR progressively towards the middle of the XY region in an approximately linear fashion in one axis. By reference to that figure, a set of transmitter electrodes or traces 701 are shown running at 90° to a first axis that is marked as X. These electrodes are shown as simple bar type structures as is common in the industry and are shown to be approximately the same width in the X axis as the width of each of a plurality of receiver electrodes or traces 702 running at 90° to the Y axis, as marked
Sleeman Fig. 7:  X-direction is equivalent to the claimed first direction), 
It would have been obvious to one of ordinary skill in the art to implement Sleeman’s electrode design into Nakanishi’s display device, because “changing the sensor electrode design” provides the benefit “to improve the SNR over the entire sensor area”, as disclosed by Sleeman in [0018]. 
The combination of Nakanishi and Sleeman continues to teach the first and second protruding electrode portions being included in the one of the electrodes, (Sleeman  FIG. 7 ... a plurality of receiver electrodes or traces 702 running at 90° to the Y axis)  a second electrode (Nakanishi Fig. 7: electrode 26B) extends in the first direction and is located between two of the electrodes, the two of the electrodes being adjacent to each other (The preceding subject matter has indefiniteness issue, please see claim objection section above) and a part of the second electrode is located between the first protruding electrode portion and the second protruding electrode portion (Nakanishi Fig. 7: electrode 26B). 

As to claim 2, Nakanishi and Sleeman further disclose the display device of claim 1, wherein the electrodes are arranged in the second direction (Nakanishi Fig. 7. 
See Also Sleeman [0060] FIG. 7 ... a plurality of receiver electrodes or traces 702 running at 90° to the Y axis, 
Sleeman Fig. 7 Y-direction is equivalent to the claimed second direction). 

As to claim 3, Nakanishi further discloses the display device of claim 1, wherein a common voltage is supplied to the electrodes in the display period (Fig. 11 [0122]. See also Sleeman Fig. 3 [0010]). 

As to claim 4, Nakanishi further discloses the display device of claim 1, wherein a touch-drive signal is supplied to the one of the electrodes in the touch detection period (Fig. 3 [0092]. See also Sleeman  Fig. 1 [0003]). 

As to claim 5, Sleeman further discloses the display device of claim 1, wherein each of the thin line portions has a first length in the first direction ([0060] FIG. 7 shows an exemplary diagram of a sensor design optimized to increase SNR progressively towards the middle of the XY region in an approximately linear fashion in one axis. By reference to that figure, a set of transmitter electrodes or traces 701 are shown running at 90° to a first axis that is marked as X), each of the protruding electrode portions has a second length in the first direction, and the first length is smaller than the second length (As shown in FIGs. 7-9, the Office considers the choice of widths are design options). 

As to claim 6, Sleeman further discloses the display device of claim 1, wherein one of the protruding electrode portions has a side running in the second direction, the side has two end portions, a part of the side is in contact with one of the thin line portions, and the two end portions are not in contact with the one of the thin line portions ([0060] FIG. 7 shows an exemplary diagram of a sensor design optimised to increase SNR progressively towards the middle of the XY region in an approximately linear fashion in one axis. By reference to that figure, a set of transmitter electrodes or traces 701 are shown running at 90° to a first axis that is marked as X. These electrodes are shown as simple bar type structures as is common in the industry and are shown to be approximately the same width in the X axis as the width of each of a plurality of receiver electrodes or traces 702 running at 90° to the Y axis, as marked
As shown in Fig. 7, the left-end or the right-end of the protrusions in the Y-direction are not in contact with the one of the thin line portions). 

As to claim 7, Nakanishi discloses a display device comprising: a touch sensor with electrodes configured to operate both in a touch detection period and in a display period ([0076] An example that touch sensor is provided in liquid crystal display panel); and pixels with pixel electrodes ([0098-99] The liquid crystal display panel 10 has, for example, as illustrated in FIG. 6, a liquid crystal layer 130 (display function layer), ... a plurality of pixel electrodes 115), wherein the electrodes run in a first direction and at least one of the electrodes has a first side, a second side facing the first side, a first concave portions arranged in the first direction ([0107] FIG. 7 illustrates an example of the top face configuration of the touch panel 20. FIG. 8 illustrates an example of a sectional configuration taken along line A-A of the touch panel 20 in FIG. 7. 
[0112]... As shown in FIG. 7, the detection electrode 25 has a plurality of projection parts 25B coupled to the electrode part. The projection parts 25B are disposed in, for example, a region facing the scan electrodes 22
As one example, In Fig. 7, electrodes 25 run in top-to-bottom direction as the claimed first direction, with right-hand-side as the claimed first side, and left-hand-side as the claimed second side facing the first side, with first concave portions (between projection parts 25B) arranged in the first direction
Notice also Nakanishi teaches a number of embodiments (some with further modifications) disclosing the above claimed subject matters. e.g. Figs. 7, 9-10, 15, 17, 19-20, 25-27, 29-30). 
Nakanishi fails to explicitly disclose a second concave portions arranged in the first direction. 
However, in a similar field of endeavor, Sleeman discloses touch sensor electrodes in a display panel, wherein the electrodes run in a first direction and at least one of the electrodes has a first side, a second side facing the first side, a first concave portions arranged in the first direction, and a second concave portions arranged in the first direction, the first and second sides run in the first direction ([0060] FIG. 7 shows an exemplary diagram of a sensor design optimised to increase SNR progressively towards the middle of the XY region in an approximately linear fashion in one axis. By reference to that figure, a set of transmitter electrodes or traces 701 are shown running at 90° to a first axis that is marked as X. These electrodes are shown as simple bar type structures as is common in the industry and are shown to be approximately the same width in the X axis as the width of each of a plurality of receiver electrodes or traces 702 running at 90° to the Y axis, as marked
Sleeman Fig. 7 X-direction is equivalent to claimed first direction, with right-hand-side as the claimed first side, and left-hand-side as the claimed second side facing the first side), each of the first concave portions dents from the first side toward the second side, and each of the second concave portions dents from the second side toward the first side, and faces each of the first concave portions in a second direction intersecting the first direction (As shown in Sleeman Fig. 7, with Y-direction being equivalent to the claimed second direction), a second electrode runs in the first direction and is located between two of the electrodes (FIGs. 7-8 : As one example, the left-most and the right-most electrodes are considered the claimed “two of the electrodes”, any one of the electrodes in between can be considered the claimed “second electrode”. All the electrodes are running in the X direction), and a part of the second electrode is located in one of the first concave portions (FIGs. 7-8). 
It would have been obvious to one of ordinary skill in the art to implement Sleeman’s electrode design into Nakanishi’s display device, because “changing the sensor electrode design” has the benefit “to improve the SNR over the entire sensor area”, as disclosed by Sleeman a in [0018]. 

As to claim 8, Nakanishi and Sleeman further disclose the display device of claim 7, wherein the electrodes are arranged in the second direction (Nakanishi Fig. 7. 
See Also Sleeman [0060] FIG. 7 ... a plurality of receiver electrodes or traces 702 running at 90° to the Y axis, 
Sleeman Fig. 7 Y-direction is equivalent to claimed second direction). 

As to claim 9, Nakanishi further discloses the display device of claim 7, wherein a common voltage is supplied to the electrodes in the display period (Fig. 11 [0122]. See also Sleeman Fig. 3 [0010]). 

As to claim 10, Nakanishi further discloses the display device of claim 7, wherein a touch-drive [signa] signal is supplied to the one of the electrodes in the touch detection period (Fig. 3 [0092]. See also Sleeman  Fig. 1 [0003]). 

As to claim 11, Nakanishi and Sleeman further disclose the display device of claim 7, wherein the one of the electrodes has thin line portions and protruding electrode portions (Nakanishi Figs. 4, 7: [0112] The detection electrode 25 corresponds to the other electrode of the touch sensor of the electrostatic capacitance type, and is electrically connected to a detection line DET (refer to FIG. 4). ... As shown in FIG. 7, the detection electrode 25 has a plurality of projection parts 25B coupled to the electrode part), each of the thin line portions located between one of the first concave portions and corresponding one of the second concave portions which faces the one of the first concave portions, and has a first length in the first direction (As shown in Nakanishi Figs. 7. as well as Sleeman Fig. 7), each of the protruding electrode portions located between two of the thin line portions, and has a second length in the first direction (As shown in Nakanishi Figs. 7. as well as Sleeman Fig. 7), and the first length is smaller than the second length (Sleeman As shown in FIGs. 7-9, the Office considers the choice of widths are design options). 

As to claim 12, Nakanishi further discloses the display device of claim 1, wherein a shape of the second electrode is different from a shape of the one of the electrodes (Figs. 7: electrode 26A is different in shape from electrode 25A). 

As to claim 13, Nakanishi further discloses the display device of claim 7, wherein a shape of the second electrode is different from a shape of the one of the electrodes (Figs. 7: electrode 26A is different in shape from electrode 25A). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621